 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 1 of 24 Page ID #:435




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section, Civil Division
 5   ALARICE M. MEDRANO (Cal. Bar No. 166730)
     Assistant United States Attorney
 6         Federal Building, Suite 7516
           300 North Los Angeles Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-0460
 8         Facsimile: (213) 894-7819
           E-mail: Alarice.Medrano@usdoj.gov
 9
     Attorneys for Defendant, United States Citizenship and
10   Immigration Services, Department of Homeland Security
11                           UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                 WESTERN DIVISION
14 COALITION FOR HUMANE                           No. CV 18-08034 GW (MRWx)
   IMMIGRANT RIGHTS, ET AL.,
15
             Plaintiffs,                          Motion Hearing
16                                                Date: February 18, 2021
                    v.                            Time: 8:30 a.m.
17                                                Ctrm: First Street Courthouse
   UNITED STATES CITIZENSHIP AND                        350 W. 1st Street
18 IMMIGRATION SERVICES,                                Ctrm. #9D, 9th Floor
   DEPARTMENT OF HOMELAND                               Los Angeles, CA 90012
19 SECURITY,
20              Defendant.                        Honorable George H. Wu
                                                  United States District Judge
21
22
23
24
25            DEFENDANTS’ STATEMENT OF UNCONTROVERTED FACTS
                          AND CONCLUSIONS OF LAW
26
27
28
                                              1
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 2 of 24 Page ID #:436




 1         Pursuant to Fed. R. Civ. P. Rule 56 and Local Rule 56-1, Defendant United States
 2   Citizenship and Immigration Services (“USCIS”), Department of Homeland Security
 3   (“DHS”) submits this Statement of Uncontroverted Facts and Conclusions of Law.
 4   Defendant’s Motion for Summary Judgment, came on regularly for hearing on February
 5   18, 2021, before the Honorable George H. Wu, United States District Judge, in
 6   Courtroom 9D of the First Street Courthouse, 350 West 1st Street, Los Angeles,
 7   California 90012.
 8         The Court having considered the parties’ filings, evidence presented,
 9   memorandum of points and authorities, and oral argument at the hearing, the Court
10   makes the following Findings of Fact and Conclusions of Law:
11                                       FINDINGS OF FACT
12   UNCONTROVERTED FACTS                               SUPPORTING EVIDENCE
13       1. Plaintiffs’ FOIA request was                Declaration of Jill A. Eggleston
14          mailed to the National Records              (“Eggleston Decl.”) (ECF 57), at ¶ 7, fn.
15          Center (“NRC”) in a letter dated            7; Attach. A (ECF 57-2).
16          August 6, 2018.
17       2. Plaintiffs’ FOIA request was not            Id.
18          received by the NRC FOIA division
19          and scanned into the NRC FOIA
20          processing system and database
21          until September 12, 2018.
22       3. On September 19, 2018, USCIS                Id., ¶¶ 8-9, and Attach. B (ECF 57-3).
23          issued an acknowledgement letter to
24          Plaintiffs, confirming receipt of the
25          FOIA request and informing
26          Plaintiffs that the request was
27          assigned to USCIS’s complex FOIA
28
                                                    2
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 3 of 24 Page ID #:437




 1         processing track (Track II).
 2      4. In the September 19, 2018 letter,           Id.
 3         USCIS invoked its right to
 4         additional processing time pursuant
 5         to 5 U.S.C. § 552(a)(6)(B).
 6      5. In the September 19, 2018 letter,           Id.
 7         USCIS invited Plaintiffs to narrow
 8         their FOIA request in order to be
 9         eligible for placement in a faster
10         FOIA processing track.
11      6. The NRC FOIA staff determined               Eggleston Decl., ¶¶ 10-12.
12         that numerous USCIS program
13         offices might have responsive
14         records and requested that the
15         following offices conduct a search
16         of their records systems and
17         databases: Executive Secretariat
18         (“EXSO”); Field Office Directorate
19         (“FOD”); Office of Chief Financial
20         Officer (“OCFO”); Office of Policy
21         and Strategy (“OP&S”); Office of
22         Legislative Affairs; Administrative
23         Appeals Office (“AAO”); and The
24         Office of Information Technology
25         (“OIT”).
26      7. The NRC FOIA staff provided                 Id., ¶ 13, and Attach. C (ECF 57-4).
27         specific written instructions to each
28
                                                   3
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 4 of 24 Page ID #:438




 1         of the agency program offices, in
 2         regard to Plaintiffs’ FOIA request.
 3      8. The NRC FOIA staff provided each Id.
 4         of the agency program offices a
 5         search time frame of January 1,
 6         2016, to October 10, 2018, for
 7         Plaintiffs’ FOIA request.
 8      9. The NRC FOIA staff identified the          Id.
 9         specific item(s) of Plaintiffs’ FOIA
10         request that each program office
11         should respond to, in regard to
12         Plaintiffs’ FOIA request.
13      10. The NRC FOIA staff provided               Id.
14         each of the agency program offices
15         detailed search terms to be utilized
16         for each item of the Plaintiff’s
17         FOIA request.
18      11.The NRC FOIA staff identified the          Id.
19         types of documents to search for in
20         response to Plaintiff’s FOIA
21         request.
22      12. The NRC FOIA staff identified the
23         databases to be searched in
24         response to Plaintiff’s FOIA
25         request, including the Electronic
26         Immigration System (“ELIS”)(a
27         computerized USCIS immigration
28
                                                  4
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 5 of 24 Page ID #:439




 1         application filing system, including
 2         N-400 naturalization applications,
 3         available for use by the public),
 4         agency email, electronic records
 5         consisting of PowerPoint training
 6         slides, Excel spreadsheets, and
 7         hardcopy documents maintained by
 8         the program offices.
 9      13.The program offices compiled over          Id., ¶ 14.
10         133 GB of potentially responsive
11         records that were forwarded to the
12         NRC for review.
13      14. The NRC and USCIS program                 Id.
14         offices determined that Plaintiffs’
15         FOIA request was overly broad and
16         burdensome.
17      15. The parties met and conferred on          Eggleston Decl., ¶ 15
18         February 21, 2019, to discuss
19         narrowing the scope of Plaintiffs’
20         FOIA request.
21      16. On March 12, 2019, Defendant              Id.
22         outlined the various issues
23         regarding Plaintiffs’ FOIA request
24         in an email to Plaintiffs.
25      17. Plaintiffs’ counsel acknowledged          Id.; see also, Supplemental Rule 26(f)
26         receipt of the email but did not           Report, (ECF 18), and Ex. B (ECF 18-2)
27         respond further.
28
                                                  5
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 6 of 24 Page ID #:440




 1      18. On June 28, 2019, Defendant made Eggleston Decl., ¶¶ 16-17, and Attach. D
 2         its first production of responsive         (ECF 57-5).
 3         records to Plaintiffs, which
 4         consisted of 502 pages of USCIS
 5         PowerPoint slides that were
 6         disclosed in full, with no material
 7         withheld pursuant to any FOIA
 8         exemptions.
 9      19.The PowerPoint slides included             Id.
10         material regarding the transition of
11         N-400 (naturalization) processing to
12         the electronic USCIS ELIS platform
13         and moving away from paper N-
14         400 adjudications.
15      20. The records included statistics           Id.
16         about the number of electronically
17         filed N-400 applications received
18         by USCIS.
19      21. Defendant informed Plaintiffs that        Id.
20         it continued to review and process
21         responsive records.
22      22. Defendant informed Plaintiffs that        Id.
23         item 15 seeking records from the
24         DHS Ombudsman Office had been
25         referred to DHS, as this item sought
26         records created by an agency other
27         than USCIS.
28
                                                  6
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 7 of 24 Page ID #:441




 1      23. Defendant informed Plaintiffs that         Id.
 2         item 16 seeking records from the
 3         DHS Office of Inspector General
 4         had been referred to DHS, as this
 5         item sought records created by an
 6         agency other than USCIS.
 7      24. The letter again invited Plaintiffs to Id.
 8         discuss narrowing the scope of their
 9         request.
10      25. On July 3, 2019, the parties met           Eggleston Decl., ¶ 18.
11         and conferred a second time in an
12         attempt to further narrow the scope
13         of the search and the records that
14         Plaintiffs sought.
15      26. USCIS informed Plaintiffs that it          Id.
16         was reviewing over 133 GB of
17         potentially responsive records and
18         that it could take many more
19         months to complete that review and
20         process any responsive records.
21      27. The parties reached agreement to           Eggleston Decl., ¶ 19; July 5, 2019
22         narrow the records search regarding Supplemental Joint Rule 26(f) Report
23         certain items of Plaintiffs’ request.       (ECF 23) (setting forth the parties’ search
24                                                     agreement and relative positions
25                                                     regarding each of the twenty items of
26                                                     Plaintiffs’ FOIA request).
27      28. The parties agreed that USCIS will         Id.
28
                                                   7
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 8 of 24 Page ID #:442




 1         not be required to search Alien file
 2         (“A-file”) records or produce
 3         records that pertain to any specific
 4         individual N-400 application.
 5      29. The parties agreed that there are no Id.
 6         responsive records for item 4 of the
 7         request because Congress allocates
 8         no funding to USCIS for
 9         adjudication of N-400s.
10      30. The parties agreed to limit the             Id.
11         search for any responsive emails to
12         those sent by senior agency
13         management officials rather than
14         rank and file employees.
15      31. The parties reached agreement               Id.
16         regarding offices and records
17         custodians that should be searched
18         specific to items of Plaintiffs’
19         request.
20      32. On July 11, 2019, the Court held a          Eggleston Decl., ¶ 20; July 11, 2019
21         status conference and directed that          Status Conference Order (ECF 24).
22         the parties file another status report
23         on September 10, 2019.
24      33. On September 10, 2019, the parties Eggleston Decl., ¶ 21; September 10,
25         filed another Supplemental Rule              2019 Supplemental Rule 26(f) (ECF 25).
26         26(f) Report, updating the Court on
27         the status of the parties’
28
                                                    8
 Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 9 of 24 Page ID #:443




 1         negotiations to narrow the scope of
 2         the request and the records search.
 3      34. Based on its review of the records        Id.
 4         compiled at that point, Defendant
 5         determined an additional, targeted
 6         search of FOD, OCFO, Office of
 7         Performance and Quality (“OPQ”),
 8         OLA, AAO, Office of
 9         Investigations (“OI”), OIT, and the
10         ELIS database was necessary.
11      35. The FOIA staff continued                  Id.
12         processing documents but
13         determined that the documents were
14         not sufficiently responsive to
15         Plaintiffs’ request.
16      36. The Court held a status conference        Eggleston Decl., ¶ 22; September 12,
17         on September 12, 2019, and after           2019 Status Conference Order (ECF 26).
18         considering the parties’ respective
19         positions, ordered that USCIS to
20         complete its “amassment of the
21         applicable records” by November
22         15, 2019, and make its final records
23         production to Plaintiffs by
24         December 13, 2019.
25      37. On September 16, 2019, the NRC            Eggleston Decl., ¶¶ 23-24, and Attach. E
26         began a second search for records          [NRC Supplemental Staffing Spreadsheet]
27         responsive to Plaintiffs’ FOIA             (ECF 57-6).
28
                                                  9
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 10 of 24 Page ID #:444




 1        request.
 2     38. The NRC FOIA staff provided the       Id.
 3        USCIS program offices, including
 4        FOD, OCFO, OPQ, OLA, AAO,
 5        OI, and OIT with additional written
 6        and verbal guidance to conduct
 7        another search for records
 8        responsive to specific items in
 9        Plaintiffs’ FOIA request.
10     39. The program offices conducted a       Id., ¶¶ 23-25.
11        further search of their databases,
12        email archives, and hardcopy file
13        records and forwarded potentially
14        responsive records to the NRC for
15        review and processing.
16     40. Databases searched included ELIS, Id., ¶ 24.
17        CLAIMS 4, and agency computer
18        storage drives that may contain
19        relevant Excel spreadsheets,
20        Microsoft Word documents such as
21        letters and memoranda, PowerPoint
22        presentation slides, and .pdf files
23        that may contain relevant manuals
24        and guidance for processing N-400
25        applications.
26     41. NRC FOIA staff reviewed the           See Eggleston Decl., ¶ 26.
27        records compilation and determined
28
                                                10
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 11 of 24 Page ID #:445




 1        that 624 pages of records and 18
 2        Excel spreadsheets were responsive
 3        to the request.
 4     42.Defendant determined there were          Id.
 5        no responsive records located for
 6        item 6 of Plaintiffs’ FIOA request.
 7     43. Defendant determined there were
 8        no responsive records located for
 9        item 7 of Plaintiffs’ FOIA request.
10     44. Defendant determined there were
11        no responsive records located for
12        item 13 of Plaintiffs’ FOIA request.
13     45. Defendant determined there were
14        no responsive records located for
15        item 17 of Plaintiffs’ FOIA request.
16     46. Defendant determined there were
17        no responsive records located for
18        item 19 of Plaintiffs’ FOIA request.
19     47. On December 13, 2019, the NRC           Eggleston Decl., ¶ 26, and Attach. F (ECF
20        sent a second FOIA response to           57-7).
21        Plaintiffs.
22     48. Defendant’s second FOIA response Id.
23        informed Plaintiffs that in regard to
24        items 6 and 7 of Plaintiffs’ FOIA
25        request, no records exist.
26     49. Defendant’s second FOIA response Id.
27        informed Plaintiffs that in regard to
28
                                                  11
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 12 of 24 Page ID #:446




 1        item 13, AAO does not have any
 2        appellate jurisdiction over N-400
 3        applications. As a result, AAO is
 4        unable to produce or provide a
 5        report on USCIS administrative
 6        appeals pertaining to N-400
 7        applications.
 8     50. Defendant’s second FOIA response Id.
 9        informed Plaintiffs that item15 was
10        referred to the DHS Ombudsman’s
11        Office for a response direct to
12        Plaintiffs, as that items of the
13        request sought records created by
14        another component of DHS, not
15        USCIS.
16     51. Defendant’s second FOIA response Id.
17        informed Plaintiffs that item 16 was
18        referred to the DHS Office of
19        Inspector General, for a response
20        direct to Plaintiffs, as that items of
21        the request sought records created
22        by another component of DHS, not
23        USCIS.
24     52. Defendant’s second FOIA response Id.
25        informed Plaintiffs that in regard to
26        item 17, the NRC did not locate any
27        responsive records.
28
                                                   12
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 13 of 24 Page ID #:447




 1     53. Defendant’s second FOIA response Id.
 2        informed Plaintiffs that in regard to
 3        item 19, USCIS has not changed its
 4        mission, which is to administer the
 5        nation’s lawful immigration
 6        benefits system.
 7     54. Defendant provided Plaintiffs two       Id., ¶ 27.
 8        compact discs of responsive records
 9        along with the second response
10        letter.
11     55. One disc contained 18 Excel             Id.
12        format spreadsheets.
13     56. The disc containing the 18 Excel        Id.
14        spreadsheets denoted which of the
15        20 specific item(s) of Plaintiffs’
16        FOIA request each spreadsheet is
17        responsive to.
18     57. Only three of the 18 Excel              Id., ¶ 29
19        spreadsheets contain limited
20        redacted material, the rest were
21        released in their entirety to
22        Plaintiffs.
23     58. The other disc contained 624 pages Id., ¶ 27
24        of material referenced above, saved
25        in .pdf file format.
26     59. The disc containing the 624 pages       Id., ¶ 28.
27        of records included seven .pdf files.
28
                                                  13
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 14 of 24 Page ID #:448




 1     60. Each .pdf filename ends with a          Id.
 2        unique number, e.g. 8, 10, 12, 14,
 3        etc., which indicates which of the
 4        20 FOIA request item(s) that the
 5        file is responsive to.
 6     61. With the second FOIA response           Id., ¶ 29
 7        letter, Defendant released 450 pages
 8        in their entirety and 174 in part.
 9     62. With the second FOIA response           Id.
10        letter, the NRC determined to
11        release all information from the
12        responsive records except the
13        portions that are appropriately
14        exempt pursuant to 5 U.S.C. § 552
15        (b)(5), (b)(6) and (b)(7)(C) of
16        FOIA.
17     63. In regard to the records released in    Id.
18        Defendant’s second FOIA response,
19        any partially redacted material
20        contains a box “outline” showing
21        the location of the redacted material
22        and a reference to the specific FOIA
23        exemption citation that supports
24        withholding the material.
25     64. In regard to the records released in    Id.
26        Defendant’s second FOIA response,
27        no record is redacted in full.
28
                                                  14
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 15 of 24 Page ID #:449




 1     65. NRC FOIA staff carefully                Eggleston Decl., ¶ 29.
 2        conducted a line-by-line review of
 3        the responsive records, segregated
 4        all non-exempt material and
 5        released all reasonably segregable,
 6        non-exempt information to
 7        Plaintiffs.
 8     66. Any further segregation and release Id.
 9        of the redacted material in this case
10        would entail releasing information
11        that is appropriately exempt from
12        FOIA production.
13     67.Defendant’s records searches in this Eggleston Decl., ¶ 30.
14        case were reasonably calculated to
15        locate records responsive to
16        Plaintiffs’ FOIA request.
17     68. All files and agency offices likely     Id.
18        to contain responsive material were
19        searched in this case.
20     69. USCIS has no reason to believe          Id.
21        that additional responsive records
22        exist that are within USCIS custody
23        and control.
24     70. The Vaughn index describes the          Eggleston Decl., ¶ 31, and Attach. G
25        records, how they were segregated,       [Vaughn index] (ECF 57-8).
26        and the justification for the FOIA
27        exemptions applied to the records.
28
                                                  15
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 16 of 24 Page ID #:450




 1     71. The limited withholdings in this         Id.; see also, 5 U.S.C. § 552(b)(5)
 2        case for “inter-agency or intra-          (“Exemption 5”)
 3        agency memorandums or letters
 4        which would not be available by
 5        law to a party other than an agency
 6        in litigation with the agency” are
 7        justified based on the FOIA
 8        exemption 5 that Defendant applied
 9        to the records.
10     72. The limited withholdings in this         Id.; see also, 5 U.S.C. § 552(b)(6)
11        case for “personnel and medical           (“Exemption 6”)
12        files and similar files the disclosure
13        of which would constitute a clearly
14        unwarranted invasion of personal
15        privacy” are justified based on the
16        FOIA exemption 6 that Defendant
17        applied to the records.
18     73. The limited withholdings in this         Id.; see also, 5 U.S.C. § 552(b)(7)(C)
19        case for “personnel and medical           (“Exemption 7(C)”)
20        files and similar files the disclosure
21        of which would constitute a clearly
22        unwarranted invasion of personal
23        privacy” are justified based on the
24        FOIA exemption 7(c) that
25        Defendant applied to the records.
26
27
28
                                                   16
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 17 of 24 Page ID #:451




 1          Any Conclusion of Law deemed to be a Finding of Fact is hereby incorporated
 2   into these Findings of Fact.
 3          Based on the foregoing Undisputed Facts, the Court now makes its:
 4                                      CONCLUSIONS OF LAW
 5   III.   STANDARD OF REVIEW IN FOIA CASES
 6          The United States can only be sued to the extent that it has waived its sovereign
 7   immunity. Baker v. United States, 817 F.2d 560, 562 (9th Cir. 1987). The waiver of
 8   sovereign immunity under the FOIA gives the Court jurisdiction to enjoin an agency
 9   from withholding agency records improperly withheld and to order the production of any
10   agency records improperly withheld from a plaintiff. 5 U.S.C. § 552(a)(4)(B); Spurlock
11   v. FBI, 69 F.3d 1010, 1015 (9th Cir. 1995). Federal jurisdiction to order disclosure is
12   dependent on a showing that an agency has (1) “improperly” (2) “withheld” (3) “agency
13   records.” Spurlock, 69 F.3d at 1015 (quoting Kissinger v. Reporters Comm. for Freedom
14   of Press, 445 U.S. 136, 150, 100 S. Ct. 960, 968, 63 L. Ed. 2d 267 (1980)). “Unless each
15   of these criteria is met, a district court lacks jurisdiction to devise remedies to force an
16   agency to comply with the FOIA’s disclosure requirements.” Id. (quoting Dep’t of
17   Justice v. Tax Analysts, 492 U.S. 136, 142, 109 S. Ct. 2841, 2846-47, 106 L. Ed. 2d 112
18   (1989)). Thus, the Court only has jurisdiction over agency records or documents that are
19   improperly withheld.
20          Under FOIA, an agency’s decision to withhold information from a FOIA requester
21   is subject to de novo review. 5 U.S.C. § 552(a)(4)(B). The agency bears the burden of
22   justifying the nondisclosure of documents and establishing that particular documents are
23   exempt from disclosure. Lane v. Dept. of Interior, 523 F.3d 1128, 1135-36 (9th Cir.
24   2008); Citizens Comm’n on Human Rights v. FDA, 45 F.3d 1325, 1328 (9th Cir. 1995).
25   To meet its burden, the agency may rely on affidavits or declarations and other evidence
26   which show that the documents are exempt from disclosure. Lane, 523 F.3d at 1135-36.
27   Summary judgment may be granted solely on the basis of agency affidavits or
28   declarations if they contain reasonably detailed descriptions of the documents and allege
                                                   17
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 18 of 24 Page ID #:452




 1   facts sufficient to establish an exemption. See Lane, 523 F.3d at 1136 (citing Lewis v.
 2   IRS, 823 F.2d 375, 378 (9th Cir. 1987) (“district court need look no further”).
 3         FOIA cases are typically decided on motions for summary judgment because facts
 4   are rarely in dispute. See Yonemoto v. Department of Veterans Affairs, 686 F.3d 681, 688
 5   (9th Cir. 2012); Lane, 523 F.3d at 1134. A defendant is entitled to summary judgment in
 6   a FOIA case when it demonstrates that no material facts are in dispute, that it has
 7   conducted an adequate search for responsive records, and that each responsive record
 8   that it has located has either been produced or is exempt from disclosure. Weisberg v.
 9   U.S. Dep’t of Justice, 627 F.2d 365, 368 (D.C. Cir. 1980); see also Zemansky v. U.S.
10   EPA, 767 F.2d 569, 571 (9th Cir. 1985); Kissinger v. Reporters Comm. for Freedom of
11   Press, 445 U.S. 136, 150 (1980).
12   IV.   ARGUMENT
13         A.     Defendant Conducted Reasonable Search for Records
14         Under the FOIA, an agency is obligated to conduct a search that is “‘reasonably
15   calculated to uncover all relevant documents.’” ACLU of Southern Cal. v. DHS, 2012
16   WL 5342411, at *1 (C.D. Cal. Oct. 25, 2012) (quoting Lane, 523 F.3d at1139); see also,
17   Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983). A reasonable search
18   is one that covers those locations where responsive records are likely to be located.
19   Oglesby v. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990). To satisfy its obligation,
20   “the agency must show that it made a good faith effort to conduct a search for the
21   requested records, using methods which can be reasonably expected to produce the
22   information requested.” Id.; see also, ACLU of Southern Cal., 2012 WL 5342411, at *1.
23         A search is not inadequate merely because it failed to “uncover[] every document
24   extant.” Safecard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991); see Lane,
25   523 F.3d at 1139 (noting that in FOIA cases, “the government need not show that it
26   produced every responsive document”). A search is inadequate only if the agency fails to
27   “show, with reasonable detail, that the search method . . . was reasonably calculated to
28   uncover all relevant documents.” Ogelsby, 920 F.2d at 68; see Lane, 523 F.3d at 1139
                                                 18
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 19 of 24 Page ID #:453




 1   (holding that the government’s search “need only be reasonable”). Accordingly, for a
 2   court evaluating an agency’s search, the fundamental question is “whether the search for
 3   those documents was adequate,” not “whether there might exist any other documents
 4   responsive to the request.” Steinberg v. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir.
 5   1994); see Weisberg, 705 F.2d at 1351 (determining that “the issue is not whether any
 6   further documents might conceivably exist but rather whether the government’s search
 7   for responsive documents was adequate”) (citation omitted).
 8         The agency bears the burden of demonstrating the adequacy of the search by
 9   providing a declaration that contains “reasonably detailed descriptions of the documents
10   and allege facts sufficient to establish an exemption.” Lane, 523 F.3d at 1139; Clay v.
11   Dep’t of Justice, 680 F. Supp. 2d 239, 245 (D.D.C. 2010) (quoting Ogelsby, 920 F.2d at
12   68) (finding such affidavits should set forth the search terms and type of search
13   performed, and aver that all files likely to contain responsive materials were searched);
14   In Def. of Animals v. NIH, 543 F. Supp. 2d 83, 98 (D.D.C. 2008) (“To meet its burden,
15   the agency may submit affidavits or declarations that explain both in reasonable detail
16   and in a non-conclusory fashion the scope and method of the agency’s search.”).
17   “Agency affidavits are accorded a presumption of good faith which cannot be rebutted
18   by purely speculative claims about the existence and discoverability of other
19   documents.” SafeCard Servs., 926 F.2d at 1200 (quotations omitted). Once an agency
20   has met its burden to demonstrate the adequacy of its search, the agency’s position can
21   be rebutted “only by showing that the agency’s search was not made in good faith.”
22   Maynard v. CIA, 986 F.2d 547, 560 (1st Cir. 1993). Speculative or hypothetical
23   assertions are insufficient to raise a material question of fact with respect to the adequacy
24   of an agency’s search. Ogelsby, 920 F.2d at 67 n. 13.
25         Here, Plaintiffs’ FOIA request was complex, seeking access to 20 different
26   categories of records that pertained to USCIS processing of N-400 (naturalization)
27   applications over a nearly three year period. As set forth above, Defendant conducted
28   two separate searches, repeatedly consulted with Plaintiffs’ counsel and used the search
                                                  19
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 20 of 24 Page ID #:454




 1   terms provided by Plaintiffs. Initially, the FOIA staff initially identified seven offices to
 2   be searched, provided specific written instructions to each program offices, identified the
 3   specific item(s) of Plaintiffs’ FOIA request that the program office should respond to,
 4   and provided detailed search terms to be utilized for each item of the request. See
 5   Eggleston Decl., ¶¶ 10-14. In addition, the FOIA staff identified the types of documents
 6   to search for and the specific databases to be searched. Id., ¶ 13. Defendant also provided
 7   additional written and verbal guidance to the program officers, in order to assist them in
 8   conducting a second search for records, including searches of their databases, email
 9   archives, and hardcopy file records. Id., ¶¶ 23-25. Databases searched included ELIS,
10   CLAIMS 4, and agency computer storage drives that may contain relevant Excel
11   spreadsheets, Microsoft Word documents such as letters and memoranda, PowerPoint
12   presentation slides, and .pdf files that may contain relevant manuals and guidance for
13   processing N-400 applications. Id., ¶ 24.
14          Thus, as demonstrated by the Eggleston Declaration, Defendant has met its burden
15   to perform an adequate search for responsive records in this case.
16          B.     Defendant Properly Withheld Documents Under Exemption 5
17          As set forth above, Defendant made two separate releases of records to Plaintiffs,
18   producing a total of 1,126 pages of responsive records and 18 voluminous Excel
19   spreadsheets in response to their FOIA request. The vast majority of records disclosed to
20   Plaintiffs in this case were released in their entirety. Only 174 pages were produced in
21   part, and minor portions of only three of the Excel spreadsheets were exempt from
22   disclosure in this FOIA case. Fifteen of the responsive Excel spreadsheets were disclosed
23   to Plaintiffs in full.
24          Defendant carefully reviewed the responsive records compiled in this case and
25   released all information except the portions that are appropriately exempt pursuant to 5
26   U.S.C. § 552(b)(5)(“Exemption 5”); (b)(6)(“Exemption 6”); and (b)(7)(C)(“Exemption
27   7(C)”) of the FOIA. See Eggleston Decl., ¶¶ 17, 26, and Attachs. D, F. After a careful,
28   line-by-line review, Defendant appropriately segregated all non-exempt material and
                                                  20
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 21 of 24 Page ID #:455




 1   disclosed it to Plaintiffs. The few records that are partially redacted are, for the reasons
 2   stated below, exempt from FOIA disclosure. It remains unclear whether Plaintiffs intend
 3   to challenge the withholdings in this case.
 4                1.     Exemption 5 – Inter-Agency or Intra-Agency Memorandums
 5         Exemption 5 to the FOIA exempts from disclosure “inter-agency or intra-agency
 6   memorandums or letters which would not be available by law to a party other than an
 7   agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). The exemption applies to
 8   documents that are normally privileged in the civil litigation context. Consequently,
 9   Exemption 5 permits the withholding of all or portions of any documents that are subject
10   to the deliberative process privilege or the work-product doctrine, among others.
11         In this case, certain documents were withheld under the deliberative process
12   privilege. The deliberative process privilege protects the internal deliberations of an
13   agency by exempting from release recommendations, analyses, opinions, advisory
14   guidance, and other non-factual information prepared as part of an agency decision-
15   making process. The purpose of the deliberative process privilege is to prevent injury to
16   the quality of agency decisions. NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 151
17   (1975). Thus, pre-decisional material comprising and reflecting internal deliberation may
18   properly be withheld as release would have a chilling effect on producing quality
19   decisions because agency personnel would be less candid in developing and sharing such
20   opinions, recommendations or viewpoints.
21         Here, for example, Defendant properly withheld the material from an Executive
22   Summary that summarized the proposed fee schedule rule change and the agency’s
23   reasons for proposing immigration fee adjustments in 2016, pursuant to Exemption 5.
24   See Vaughn index (ECF 57-8), at 8. In that case, the USCIS Fee Schedule Proposed Rule
25   that resulted from the 2016 fee study was published in the Federal Register on May 4,
26   2019. Thus, the withheld material reflected pre-decisional internal agency deliberations
27   regarding a rule change. Id., at 9. The release of such information would tend to have a
28   chilling effect on the ability and willingness of agency officials to freely deliberate and
                                                   21
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 22 of 24 Page ID #:456




 1   concur or non-concur with proposed agency policy changes. Id. Similarly, Defendant
 2   withheld portions of emails, briefing and background materials prepared for the USCIS
 3   Director regarding a Congressional hearing, and PowerPoint slides based on Exemption
 4   5’s deliberative process privilege. Id., at 13-14. The release of such information would
 5   reveal sensitive internal agency information about proposed plans to address the USCIS
 6   backlog, reasons for the backlog, and possible solutions, including proposals for
 7   budgetary outlays to specific programs to address the backlog. Id. Moreover, such
 8   information is pre-decisional, was prepared in anticipation of critical Congressional
 9   testimony and illustrates the internal “give-and-take” deliberations between senior
10   management at USCIS. Id. Release of this information would have a chilling effect on
11   management’s ability to freely discuss, deliberate and make important decisions. Id.
12                2.    Exemption 6 & 7(c) – Unwarranted Invasion of Personal Privacy
13         Exemption (b)(6) applies to “personnel and medical files and similar files the
14   disclosure of which would constitute a clearly unwarranted invasion of personal
15   privacy.” 5 U.S.C. § 552(b)(6). The phrase “similar files” “has a broad, rather than a
16   narrow meaning” and includes records containing information about individuals. Forest
17   Service Empls. for Envtl. Ethics v. U.S. Forest Serv., 524 F.3d 1021, 1024 (9th Cir.
18   2008) (quotation omitted). Exemption 7(c) provides somewhat broader protection,
19   exempting from release information in law enforcement records that, if disclosed, “could
20   reasonably be expected to constitute an unwarranted invasion of personal privacy.”
21   5 U.S.C. § 552(b)(7)(C). The agency must first establish that the document has a law
22   enforcement purpose, a standard that is easily met here, as described above. See infra;
23   Rosenfeld v. Dep’t of Justice, 57 F.3d 803, 808 (9th Cir. 1995).
24         Once the threshold requirement is satisfied, similar to Exemption 6, the court must
25   “balance the privacy interest protected by the exemption[] against the public interest in
26   government openness that would be served by disclosure.” Lahr v. National Transp.
27   Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009). While both Exemption 6 and Exemption
28   7(c) require this balancing, Exemption 7(c)’s privacy protection is stronger, and the
                                                 22
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 23 of 24 Page ID #:457




 1   exemptions differ in the “magnitude of the public interest” that must be shown to
 2   overcome the protected privacy interests. Id. “Personal privacy interests” under
 3   Exemption 7(c) encompass a “broad range of concerns” relating to an individual’s
 4   control of personal information and “interest in keeping personal facts away from the
 5   public eye. Id. Also, similar to Exemption 6, “[o]nce the government has identified a
 6   cognizable privacy interest, the only relevant public interest . . . is the extent to which
 7   disclosure of the information sought would shed light on an agency’s performance of its
 8   statutory duties or otherwise let citizens know what their government is up to.” Id.
 9   (quotation omitted).
10         Here, the information withheld under Exemption 6 and/or 7(c) includes references
11   to “Inquiry Numbers” pertaining to specific individual N-400 applicants who were the
12   subject of the Congressional inquiry, and is linked to individual A-files. See Vaughn
13   index (ECF 57-8), at 4-5. These individuals have a strong privacy interest in not having
14   such references released in the public domain. The inquiry numbers withheld is linked to
15   and traceable directly to an N-400 applicant. Id. This is personal identifying information
16   that is appropriately exempt pursuant to Exemption 6. Id. The disclosure of such
17   information could reasonably be expected to constitute an unwarranted invasion of
18   personal privacy and/or subject these individuals to harassment, and Plaintiffs have
19   identified no public interest outweighing these interests. Id. Moreover, Plaintiffs in this
20   case agreed that Defendant would not be required to produce any records that pertain to
21   any specific individual N-400 application. Id.; see also, July 5, 2019 Joint Supplemental
22   Rule 26(f) Report (ECF 23). Similar redactions are made to the PowerPoint training
23   slides that contain examples of ELIS data that contains sample N-400 records that are
24   found in the ELIS database. See Vaughn index (ECF 57-8), at 7. The slides include
25   names, dates of birth, country of birth, addresses, receipt numbers, and alien numbers of
26   N-400 applicants. Id.
27   \\\
28   \\\
                                                   23
Case 2:18-cv-08034-GW-MRW Document 64-1 Filed 12/18/20 Page 24 of 24 Page ID #:458




 1   V.    CONCLUSION
 2         For the reasons stated above, Defendant respectfully requests that summary
 3   judgment be entered in its favor. Defendant has conducted an adequate search for the
 4   requested records, has properly asserted appropriate exemptions, provided a sufficiently
 5   detailed Vaughn index justifying the agency’s withholdings and properly concluded that
 6   no information was segregable. Accordingly, there is no material factual dispute, and
 7   Defendant is entitled to summary judgment in this matter.
 8         Dated: ____________, 2021
 9                                         ___________________________________
                                                    GEORGE H. WU
10
                                           UNITED STATES DISTRICT JUDGE
11
12   Presented by:
13   NICOLA T. HANNA
     United States Attorney
14   DAVID M. HARRIS
     Assistant United States Attorney
15   Chief, Civil Division
     JOANNE S. OSINOFF
16   Assistant United States Attorney
     Chief, General Civil Section, Civil Division
17
     /s/ Alarice M. Medrano
18
     ALARICE M. MEDRANO
19   Assistant United States Attorney
20   Attorneys for Defendants, United States
     Citizenship and Immigration Services,
21   Department of Homeland Security
22
23
24
25
26
27
28
                                                24
